[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The revised complaint was filed on June 3, 1991. Thereafter on March 7, 1992, the plaintiff moved for a default which was granted on March 11, 1992. Notice of the default was issued on March 18, 1992. Defense counsel never denied having received the plaintiff's motion for default or notice of the court's action thereto. A claim for a hearing in damages to the court was filed on April 2, 1992. By affidavit, defense counsel maintains he never received notice of any claim for a hearing, nor did he know that one had been scheduled. On July 21, 1992 he received notice of judgment.
The court finds that the judgment is set aside but that the default will not be reopened unless and until the defendant complies with Practice Book 363A. In the event he chooses not to, at a new hearing in damages, the defendant may assert his claims under Practice Book 367 pursuant to O  G Industries v. Mizzoni, 23 Conn. App. 19, 22 N.2 (1990).
Katz, J. CT Page 8500